DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/617,002 filed November 26, 2019. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US Patent 9,659,541).
Regarding claim 1, Jin discloses a display panel comprising:
wherein each of the at least two pixel units (Fig. 4a, 23) comprises a substrate (Fig. 6, 31), a thin film transistor (TFT) (24) disposed on the substrate, and a pixel electrode (25) disposed on the thin film transistor;
wherein the thin film transistor and the pixel electrode disposed in a same pixel unit are insulated from each other; and
wherein the thin film transistor disposed in the same pixel unit is electrically connected to a pixel electrode disposed in another pixel unit, which is disposed parallel to the same pixel unit (Fig. 4a).

Regarding claim 2, Jin further discloses:
a first pixel electrode of a first pixel unit of the at least two pixel units is electrically connected to a second thin film transistor of a second pixel unit of the at least two pixel units, or a second pixel electrode of the second pixel unit is electrically connected to a first thin film transistor of the first pixel unit (Fig. 4a).

Regarding claim 3, Jin further discloses:
at least one first branch electrode of the first pixel electrode extends toward the second thin film transistor and is electrically connected to the second thin film transistor, or at least one second branch electrode of the second pixel electrode extends toward the first thin film transistor and is electrically connected to the first thin film transistor (See Fig below).

    PNG
    media_image1.png
    787
    532
    media_image1.png
    Greyscale


	Regarding claim 4, 
the first pixel unit and the second pixel unit are disposed parallel to each other in a first direction/horizontal direction or a second direction/vertical direction; and wherein the first direction is perpendicular to the second direction (Fig. 4a).

Regarding claim 5, Jin further discloses:
when the first pixel unit and the second pixel unit are disposed parallel to each other in the first direction, a first branch electrode of the first pixel electrode spans across a data line (21) disposed between the first pixel unit and the second pixel unit, extends toward the second thin film transistor (24), and is electrically connected to a source/drain (Fig. 5a, 243) of the second thin film transistor by a second via hole through insulating layers (272/273) of the second pixel unit, or a second branch electrode of the second pixel electrode spans across the data line disposed between the first pixel unit and the second pixel unit, extends toward the first thin film transistor, and is electrically connected to a source/drain of the first thin film transistor by a first via hole of the first pixel unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Patent 9,659,541) in view of Lee (Pre-Grant Publication 2016/0172623).
Regarding claim 11, Jin discloses a display panel comprising:
wherein each of the at least two pixel units (Fig. 4a, 23) comprises a substrate (Fig. 6, 31), a thin film transistor (TFT) (24) disposed on the substrate, and a pixel electrode (25) disposed on the thin film transistor;
wherein the thin film transistor and the pixel electrode disposed in a same pixel unit are insulated from each other; and
wherein the thin film transistor disposed in the same pixel unit is electrically connected to a pixel electrode disposed in another pixel unit, which is disposed parallel to the same pixel unit (Fig. 4a).

Jin does not explicitly disclose the display module include a polarized layer and a cover layer disposed on the display panel. However Lee disclose a display device comprising: 
A display device having an active area (Fig. 1) including a plurality of pixels, wherein a polarization layer (Fig. 4, 110) and a cover layer are formed on the display panel.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the polarization layer and cover layer on the display panel because the polarization layer will serve to control display characteristics such as 

Regarding claim 12, Jin further discloses:
a first pixel electrode of a first pixel unit of the at least two pixel units is electrically connected to a second thin film transistor of a second pixel unit of the at least two pixel units, or a second pixel electrode of the second pixel unit is electrically connected to a first thin film transistor of the first pixel unit (Fig. 4a).

Regarding claim 13, Jin further discloses:
at least one first branch electrode of the first pixel electrode extends toward the second thin film transistor and is electrically connected to the second thin film transistor, or at least one second branch electrode of the second pixel electrode extends toward the first thin film transistor and is electrically connected to the first thin film transistor (See Fig above).

	Regarding claim 14, Jin further discloses:
the first pixel unit and the second pixel unit are disposed parallel to each other in a first direction/horizontal direction or a second direction/vertical direction; and wherein the first direction is perpendicular to the second direction (Fig. 4a).

Regarding claim 15, Jin further discloses:
when the first pixel unit and the second pixel unit are disposed parallel to each other in the first direction, a first branch electrode of the first pixel electrode spans across a data line (21) disposed between the first pixel unit and the second pixel unit, extends toward the second thin film transistor (24), and is electrically connected to a source/drain (Fig. 5a, 243) of the second thin film transistor by a second via hole through insulating layers (272/273) of the second pixel unit, or a second branch electrode of the second pixel electrode spans across the data line disposed between the first pixel unit and the second pixel unit, extends toward the first thin film transistor, and is electrically connected to a source/drain of the first thin film transistor by a first via hole of the first pixel unit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Patent 9,659,541) in view of Lin (US Patent 9,916,801).
Regarding 6, Jin disclose all of the limitations of claim 3 (addressed above). Jin does not disclose a first and second pixel unit disposed parallel in the second direction wherein a first or second branch electrode of the first or second pixel spans across a scanning line disposed between the first pixel and second pixel. However Lin discloses a display device comprising:
the first pixel unit (Fig. 2a, 23) and the second pixel unit (23) are disposed parallel to each other in the second direction/vertical direction, a first 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second pixel unit parallel each other in a second direction wherein a branch electrode of the pixel electrode spans across a scanning line because it will improve the display effect of the pixel structure (Col. 3, Lines 25-55).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Patent 9,659,541) in view of Qin (US Patent 9,588,382).
Regarding claim 8, 
An array of pixels (Fig. 2a) wherein pixels (251) cross a data line (21) to connect to a thin film transistor (242) of another pixel unit wherein each pixel comprises a red, blue, or green color resistance. 

It would have been obvious to those having ordinary skill in the art at the time of invention of to form the pixels having a color resistance because it will allow improved brightness of the color image (Col. 4, Lines 60-Col. 5, Lines 1-9). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Patent 9,659,541) in view of Lee (Pre-Grant Publication 2016/0172623) as applied to claim 13 above, and further in view of Lin (US Patent 9,916,801).
Regarding 16, Jin and Lee disclose all of the limitations of claim 13 (addressed above). Neither reference disclose a first and second pixel unit disposed parallel in the second direction wherein a first or second branch electrode of the first or second pixel spans across a scanning line disposed between the first pixel and second pixel. However Lin discloses a display device comprising:
the first pixel unit (Fig. 2a, 23) and the second pixel unit (23) are disposed parallel to each other in the second direction/vertical direction, a first branch electrode of the first pixel electrode (25) spans across a scanning line (22) disposed between the first pixel unit and the second pixel unit, extends toward the second thin film transistor (24), and is electrically connected to a source/drain (Fig. 4a, 243) of the second thin film transistor by a second via hole of the second pixel unit, or a second branch 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the first and second pixel unit parallel each other in a second direction wherein a branch electrode of the pixel electrode spans across a scanning line because it will improve the display effect of the pixel structure (Col. 3, Lines 25-55).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Patent 9,659,541) in view of Lee (Pre-Grant Publication 2016/0172623) as applied to claim 13 above, and further in view of Qin (US Patent 9,588,382).
Regarding claim 18, Jin and Lee disclose all of the limitations of claim 3 (addressed above). Neither reference explicitly discloses the first and second pixel comprises a first and second color resistance. However Qin disclose a pixel structure comprising: 
An array of pixels (Fig. 2a) wherein pixels (251) cross a data line (21) to connect to a thin film transistor (242) of another pixel unit wherein each pixel comprises a red, blue, or green color resistance. 

. 

Allowable Subject Matter
Claims 7, 9-10, 17 & 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 & 17 is considered allowable because none of the prior art either alone or in combination discloses a first branch electrode of the first pixel electrode spans across a scanning line and a data line disposed between the first pixel unit and the second pixel unit, extends toward the second thin film transistor, and is electrically connected to a source/drain of the second thin film transistor by a second via hole of the second pixel unit, or a second branch electrode of the second pixel electrode spans across the scanning line and the data line disposed between the first pixel unit and the second pixel unit, extends toward the first thin film transistor, and is electrically connected to a source/drain of the first thin film transistor by a first via hole of the first pixel unit.
Claim 9 & 19 is considered allowable because none of the prior art either alone or in combination discloses the display panel comprises a display area and a non-display area disposed at a periphery of the display area; wherein a plurality of thin film .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818